Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
2.	This Non-Final Office action is in response to the application filed on July 3rd, 2012 and in response to Applicant’s Arguments/Remarks filed September 15th, 2020.  Claims 17-32 are pending.
Priority
3.	This application is a continuation of Patent Numbers 7,813,995, 7,542,940 and 8,239,314 filed March 19th, 2004, May 3rd, 2006, and April 28th, 2009 respectively and a continuation in part of U.S. Patent Number 7,437,325 filed May 3rd 2002 which claims priority from provisional application 60/361,958 filed on March 5th, 2002.
Examiner Request
4.	The Applicant is request to indicate where in the specification there is support for amendments to claims should Applicant amend. The purpose of this is to reduce potential 35 U.S.C. §112(a) or §112 1st paragraph issues that can arise when claims are amended without support in the specification. The Examiner thanks the Applicant in advance.
Continued Examination Under 37 CFR 1.114
5.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action September 15th, 2020 has been entered. 
Response to Arguments
6.	Applicant maintains their argument that the claim features are “mischaracterize[d]” and that the receiving, calculating and displaying market data and spread values is not “actually an abstract idea.” More specifically Applicant argues that “displaying a GUI including a chart,” “detecting a change in the received market data,” “determining a characterization of the change (bought/sold),” and “updating the chart on the GUI” are not part of the alleged fundamental economic practice. Examiner respectfully disagrees. Determining and displaying spread values utilizing market updates is a way to analyze a market to assist traders to mitigate risk in the trading arts. Examiner also notes that market data analysis and market forecasting is also a fundamental economic practice. ”Displaying a GUI including a chart,” “detecting a change in the received market data,” “determining a characterization of the change (bought/sold),” and “updating the chart on the GUI, under the broadest reasonable interpretation, are generalized steps performed on a computer using conventional computer activity, and it’s nothing that couldn’t be done by humans given enough time. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of the generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Examiner notes that the use of generic computer components to “continuously determine spread values” and “update a chart” does not preclude that claim from reciting an abstract idea. Further, it is important to keep in mind that an improvement in 
7.	Applicant argues that “the claimed functionality” “is not one of the enumerated groupings discussed in the 2019 Guidance” and that “the pending claims do not recite an abstract idea as enumerated by the 2019 Guidance and are therefore eligible under Prong One analysis.” Examiner respectfully disagrees. The limitations of displaying a GUI including a chart, receiving market data for tradeable objects, detecting a change in the received market data, determining a characterization of the change (bought/sold), determining an estimated strategy value based on the data, and updating the chart on the GUI, as drafted, under its broadest reasonable interpretation, is a fundamental economic principle or practice, more specifically mitigating risk and hedging. Determining and displaying spread values utilizing market updates is a way to analyze a market to assist traders to mitigate risk in the trading arts. Examiner also notes that market data analysis and market forecasting is also a fundamental economic practice. These concepts fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. The pending application is a mere administrative mechanism for providing a business solution to a non-technical problem, and the advance lies entirely in the realm of abstract ideas, with no plausibly alleged innovation in the non-abstract application realm. Looking at the limitations of Applicant’s claimed invention there is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Accordingly, this claim recites an abstract idea.
8.	Applicant argues that “the claims, when considered as a whole, is clearly integrated into a practical application of the abstract idea by applying, relying on, and/or using it in a manner that imposes a meaningful limit on it.” Applicant further argues that 
9. 	Applicant argues that the claims are analogous to those in Ex Parte Smith (Appeal No. 2018-000064). The argument is not persuasive because Examiner notes PTAB decisions do not represent Office Policy. PTAB decisions are non-precedential and therefore, arguing PTAB decisions is not persuasive. Furthermore, PTAB decisions are specific to the fact pattern of the particular case and are therefore not applicable to the other applications. Examiner notes that the features of the pending application were examined using the same determination as that of Ex Parte Smith. Examiner further notes that the PTAB found that Ex Parte Smith provided a specific technological improvement over prior derivatives trading systems, specifically by overcoming a problem that only arises in the context of hybrid trading platforms where trades occur both “in the pits” and electronically (Spec: [0055]), overcoming a problem specifically arising in the realm of computer networks. Conversely, the pending application does not overcome a problem specifically arising in the realm of computer networks. Specifically the pending application recites an alleged improvement in spread value estimation and display, not a problem specifically arising in the realm of computer networks but rather a business solution to a business problem, market data analysis and display, for which a computer is used as a tool in its ordinary capacity.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

10.	Claims 17-32 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 17-32 are directed to a system, method, or product which are/is one of the statutory categories of invention. (Step 1: YES).
Claim 17 recites limitations relating to receiving, calculating and displaying market data and spread values and more specifically: displaying a GUI including a chart, receiving market data for tradeable objects, detecting a change in the received market data, determining a characterization of the change (bought/sold), determining an estimated strategy value based on the data, and updating the chart on the GUI.
The limitations of displaying a GUI including a chart, receiving market data for tradeable objects, detecting a change in the received market data, determining a characterization of the change (bought/sold), determining an estimated strategy value based on the data, and updating the chart on the GUI, as drafted, under its broadest reasonable interpretation, is a fundamental economic principle or practice, more specifically mitigating risk and hedging. Determining and displaying spread values utilizing market updates is a way to analyze a market to assist traders to mitigate risk in the trading arts. Examiner also notes that market data analysis and market forecasting is also a fundamental economic practice. These concepts fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, this claim recites an abstract idea. (Step 2A- Prong 1: YES. The claims are abstract).
This judicial exception is not integrated into a practical application. In particular, claim 17 (and dependent claims) recite the additional element of computing device. The claimed computer components are recited at a high level of generality, (i.e., as a generic processor performing a generic computer function) such that it amounts to no more than mere instructions to apply the abstract idea using a generic computer component.  As such, these additional elements, when considered separately and as an ordered combination do not integrate the judicial exception/abstract idea into a “practical application” of the judicial exception because they do not imposed any meaningful limit on practicing the judicial exception. The additional elements do not (1) improve the functioning of a computer or other technology, (2) are not applied with any particular machine (except for generic computer components), (3) do not effect a transformation of a particular article to a different state, and (4) are not applied in any meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception, See MPEP 2106.05(a, c, e, H). Therefore claim 17 is directed to an abstract idea without a practical application. (Step 2A-Prong 2: NO: the additional claimed elements are not integrated into a practical application). 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception.. As discussed above with respect to integration of the abstract idea into a practical application, claim 17 recites a computing device which amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept (See MPEP 2106.05(g)). Examiner notes that the steps may be performed by alternate manual and mental means, although not as efficiently as a computer. Examiner further notes that using a computer for faster computation and information retrieval does not make the computer essential for the working of an invention. The computer components do not have a material effect on the scheme involving the recited steps. The claim is not patent eligible. Additionally, the claims are directed to an abstract idea with additional generic computer elements that do not add meaningful limitations to the abstract idea because they require no more than a generic computer to perform generic computer functions (see MPEP 2106.05(d)). See Applicant’s specification recites relevant details in at least the following sections:  Paragraph [0036]. Examiner notes that the claim limitations are drawn to a business plan enhanced by common generic hardware, or rather generalized steps performed on a computer using conventional computer activity, and it’s nothing that couldn’t be done by humans given enough time. Accordingly, even when viewed as a whole, nothing in the claim adds significantly more (i.e. an inventive concept) to the abstract idea. Thus claim 17 is not patent eligible (Step 2B: NO. The claims do not provide significantly more).
Dependent claims 18-32 further define the abstract idea that is present in their respective independent claim 17 and thus correspond to Certain Methods of Organizing Human Activity and are therefore abstract for the reasons presented above. The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination (see MPEP 2106.05(h)). Therefore, the dependent claims 18-32 are directed to an abstract idea and claims 17-32 are rejected under 35 U.S.C. 101 and not patent eligible.
Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure but do not disclose all of the claim limitations. 
US2003/0069830 to Morano et al.
US2004/0267655 to Davidowitz et al.
US Patent 7177833 to Marynowski et al.
US Patent 7110974 to Rust
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA LEMIEUX whose telephone number is (571)270-3445.  The examiner can normally be reached on Monday-Friday 7AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHAHID MERCHANT can be reached on 571-270-1360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





March 2021
/JESSICA LEMIEUX/Primary Examiner, Art Unit 3693